    Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 1 of 26 PageID: 493




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



RENEE BELL,

               Plaintiff,
                                                       Case No. 2:18-cv-3359
        v.                                             Magistrate Judge Norah McCann King

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.



                                     OPINION AND ORDER

        This matter comes before the Court pursuant to Section 205(g) of the Social Security Act,

as amended, 42 U.S.C. § 405(g), regarding the application of Plaintiff Renee Bell for

Supplemental Security Income under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381 et

seq. Plaintiff appeals from the final decision of the Commissioner of Social Security denying

Plaintiff’s application. After careful consideration of the entire record, including the entire

administrative record, the Court decides this matter pursuant to Rule 78(b) of the Federal Rules

of Civil Procedure and Local Civil Rule 9.1(f). For the reasons that follow, the Court affirms the

Commissioner’s decision.

I.      PROCEDURAL HISTORY

        On December 24, 2013, Plaintiff filed her application for benefits, 1 alleging disability as

of that date. R. 44–47, 81. The application was denied initially and upon reconsideration. R. 63–



1
 Plaintiff filed a prior application for Supplemental Security Income on February 23, 2011,
which was denied by a different Administrative Law Judge on July 9, 2012. R. 29–40.
                                                 1
 Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 2 of 26 PageID: 494




69. Plaintiff sought a de novo hearing before an administrative law judge. R. 70–73.

Administrative Law Judge Douglass Alvarado (“ALJ”) held a hearing on July 1, 2016, at which

Plaintiff, who was represented by counsel, appeared and testified, as did a vocational expert. R.

333–70. In a decision dated November 7, 2016, the ALJ concluded that Plaintiff was not

disabled within the meaning of the Social Security Act from December 24, 2013, the date on

which the application was filed, to the date of the administrative decision. R. 18–28A. That

decision became the final decision of the Commissioner of Social Security when the Appeals

Council declined review on January 12, 2018. R. 5–7. Plaintiff timely filed this appeal pursuant

to 42 U.S.C. § 405(g). ECF No. 1. On August 28, 2018, Plaintiff consented to disposition of the

matter by a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c) and Rule 73 of the

Federal Rules of Civil Procedure. ECF No. 13. 2 On March 11, 2020, the case was reassigned to

the undersigned. ECF No. 33. The matter is now ripe for disposition.

II.    LEGAL STANDARD

       A.      Standard of Review

       In reviewing applications for Social Security disability benefits, this Court has the

authority to conduct a plenary review of legal issues decided by the ALJ. Knepp v. Apfel, 204

F.3d 78, 83 (3d Cir. 2000). In contrast, the Court reviews the ALJ’s factual findings to

determine if they are supported by substantial evidence. Sykes v. Apfel, 228 F.3d 259, 262 (3d

Cir. 2000); see also 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence “does not mean a

large or considerable amount of evidence, but rather such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565


 2
  The Commissioner has provided general consent to Magistrate Judge jurisdiction in cases
 seeking review of the Commissioner’s decision. See Standing Order In re: Social Security Pilot
 Project (D.N.J. Apr. 2, 2018).
                                              2
 Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 3 of 26 PageID: 495




(1988) (citation and internal quotations omitted); see K.K. ex rel. K.S. v. Comm’r of Soc. Sec.,

No. 17-2309 , 2018 WL 1509091, at *4 (D.N.J. Mar. 27, 2018). Substantial evidence is “less

than a preponderance of the evidence, but ‘more than a mere scintilla.”’ Bailey v. Comm’r of Soc.

Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (citations and quotations omitted); see K.K., 2018

WL 1509091, at *4.

       The substantial evidence standard is a deferential standard, and the ALJ’s decision cannot

be set aside merely because the Court “acting de novo might have reached a different

conclusion.” Hunter Douglas, Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986); see, e.g., Fargnoli

v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (“Where the ALJ’s findings of fact are supported

by substantial evidence, we are bound by those findings, even if we would have decided the

factual inquiry differently.”) (citing Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)); K.K.,

2018 WL 1509091, at *4 (“‘[T]he district court ... is [not] empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.’”) (quoting Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)).

       Nevertheless, the Third Circuit cautions that this standard of review is not “a talismanic

or self-executing formula for adjudication.” Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)

(“The search for substantial evidence is thus a qualitative exercise without which our review of

social security disability cases ceases to be merely deferential and becomes instead a sham.”);

see Coleman v. Comm’r of Soc. Sec., No. 15-6484, 2016 WL 4212102, at *3 (D.N.J. Aug. 9,

2016). The Court has a duty to “review the evidence in its totality” and “take into account

whatever in the record fairly detracts from its weight.” K.K., 2018 WL 1509091, at *4 (quoting

Schonewolf v. Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (citations and quotations omitted));

see Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981) (stating that substantial evidence exists

                                                 3
 Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 4 of 26 PageID: 496




only “in relationship to all the other evidence in the record”). Evidence is not substantial if “it is

overwhelmed by other evidence,” “really constitutes not evidence but mere conclusion,” or

“ignores, or fails to resolve, a conflict created by countervailing evidence.” Wallace v. Sec’y of

Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing Kent, 710 F.2d at 114); see

K.K., 2018 WL 1509091, at *4. The ALJ decision thus must be set aside if it “did not take into

account the entire record or failed to resolve an evidentiary conflict.” Schonewolf, 972 F. Supp.

at 284-85 (citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)).

       Although the ALJ is not required “to use particular language or adhere to a particular

format in conducting [the] analysis,” the decision must contain “sufficient development of the

record and explanation of findings to permit meaningful review.” Jones v. Barnhart, 364 F.3d

501, 505 (3d Cir. 2004) (citing Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir.

2000)); see K.K., 2018 WL 1509091, at *4. The Court “need[s] from the ALJ not only an

expression of the evidence s/he considered which supports the result, but also some indication of

the evidence which was rejected.” Cotter, 642 F.2d at 705-06; see Burnett, 220 F.3d at 121

(“Although the ALJ may weigh the credibility of the evidence, [s/]he must give some indication

of the evidence which [s/]he rejects and [the] reason(s) for discounting such evidence.”) (citing

Plummer v. Apfel, 186 F.3d 422, 429 (3d. Cir. 1999)). “[T]he ALJ is not required to supply a

comprehensive explanation for the rejection of evidence; in most cases, a sentence or short

paragraph would probably suffice.” Cotter, 650 F.2d at 482. Absent such articulation, the Court

“cannot tell if significant probative evidence was not credited or simply ignored.” Id. at 705. As

the Third Circuit explains:

       Unless the [ALJ] has analyzed all evidence and has sufficiently explained the
       weight [s/]he has given to obviously probative exhibits, to say that [the] decision is
       supported by substantial evidence approaches an abdication of the court’s duty to

                                                   4
 Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 5 of 26 PageID: 497




       scrutinize the record as a whole to determine whether the conclusions reached are
       rational.

Gober, 574 F.2d at 776; see Schonewolf, 972 F. Supp. at 284-85.

       Following review of the entire record on appeal from a denial of benefits, the Court can

enter “a judgment affirming, modifying, or reversing the decision of the [Commissioner], with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). Remand is appropriate if the

record is incomplete or if the ALJ’s decision lacks adequate reasoning or contains illogical or

contradictory findings. See Burnett, 220 F.3d at 119-20; Podedworny v. Harris, 745 F.2d 210,

221-22 (3d Cir. 1984). Remand is also appropriate if the ALJ’s findings are not the product of a

complete review which “explicitly weigh[s] all relevant, probative and available evidence” in the

record. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted); see

A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 518 (D.N.J. 2016). A decision to “award

benefits should be made only when the administrative record of the case has been fully

developed and when substantial evidence on the record as a whole indicates that the claimant is

disabled and entitled to benefits.” Podedworny, 745 F.2d at 221-22 (citation and quotation

omitted); see A.B., 166 F. Supp.3d at 518. In assessing whether the record is fully developed to

support an award of benefits, courts take a more liberal approach when the claimant has already

faced long processing delays. See, e.g., Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000). An

award is “especially appropriate when “further administrative proceedings would simply prolong

[Plaintiff’s] waiting and delay his ultimate receipt of benefits.” Podedworny, 745 F.2d at 223;

see Schonewolf, 972 F. Supp. at 290.

       B.      Sequential Evaluation Process

       The Social Security Act establishes a five-step sequential evaluation process for

determining whether a plaintiff is disabled within the meaning of the statute. 20 C.F.R. §
                                                 5
 Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 6 of 26 PageID: 498




416.920(a)(4). “The claimant bears the burden of proof at steps one through four, and the

Commissioner bears the burden of proof at step five.” Smith v. Comm’r of Soc. Sec., 631 F.3d

632, 634 (3d Cir. 2010) (citing Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 92 (3d Cir. 2007)).

       At step one, the ALJ determines whether the plaintiff is currently engaged in substantial

gainful activity. 20 C.F.R. § 416.920(b). If so, then the inquiry ends because the plaintiff is not

disabled.

       At step two, the ALJ decides whether the plaintiff has a “severe impairment” or

combination of impairments that “significantly limits [the plaintiff’s] physical or mental ability

to do basic work activities[.]” 20 C.F.R. § 416.920(c). If the plaintiff does not have a severe

impairment or combination of impairments, then the inquiry ends because the plaintiff is not

disabled. Otherwise, the ALJ proceeds to step three.

       At step three, the ALJ decides whether the plaintiff’s impairment or combination of

impairments “meets” or “medically equals” the severity of an impairment in the Listing of

Impairments (“Listing”) found at 20 C.F.R. § 404, Subpart P, Appendix 1. 20 C.F.R. §

416.920(d). If so, then the plaintiff is presumed to be disabled if the impairment or combination

of impairments has lasted or is expected to last for a continuous period of at least 12 months. Id.

at § 416.909. Otherwise, the ALJ proceeds to step four.

       At step four, the ALJ must determine the plaintiff’s residual functional capacity (“RFC”)

and determine whether the plaintiff can perform past relevant work. 20 C.F.R. § 416.920(e), (f).

If the plaintiff can perform past relevant work, then the inquiry ends because the plaintiff is not

disabled. Otherwise, the ALJ proceeds to the final step.

       At step five, the ALJ must decide whether the plaintiff, considering the plaintiff’s RFC,

age, education, and work experience, can perform other jobs that exist in significant numbers in

                                                  6
    Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 7 of 26 PageID: 499




the national economy. 20 C.F.R. § 416.920(g). If the ALJ determines that the plaintiff can do so,

then the plaintiff is not disabled. Otherwise, the plaintiff is presumed to be disabled if the

impairment or combination of impairments has lasted or is expected to last for a continuous

period of at least twelve months.

III.      ALJ DECISION AND APPELLATE ISSUES

          The Plaintiff was 44 years old on the date her application was filed. R. 27. At step one,

the ALJ found that Plaintiff had not engaged in substantial gainful activity since December 24,

2013, the application date. R. 20.

          At step two, the ALJ found that Plaintiff suffered from the following severe impairments:

degenerative disc disease, asthma, bipolar disorder, depression and schizoaffective disorder. Id.

           At step three, the ALJ found that Plaintiff did not suffer an impairment or combination

    of impairments that met or medically equaled the severity of any Listing. R. 20–22.

           At step four, the ALJ found that Plaintiff had the RFC to perform sedentary work

    subject to various additional limitations. R. 22–27. The ALJ also found that this RFC did not

    permit the performance of Plaintiff’s past relevant work as a food service worker. R. 27.

           At step five, the ALJ found that a significant number of jobs—i.e., approximately

    68,660 jobs as an address clerk; approximately 241,910 jobs as a final assembler;

    approximately 2,944,420 as a document preparer—existed in the national economy and could

    be performed by an individual with Plaintiff’s vocational profile and RFC. R. 28. The ALJ

    therefore concluded that Plaintiff had not been disabled within the meaning of the Social

    Security Act since December 24, 2013, the date the application was filed. Id.

          Plaintiff disagrees with the ALJ’s evaluation of Plaintiff’s mental impairments. 3


3
    Plaintiff does not challenge the ALJ’s evaluation of Plaintiff’s physical impairments.
                                                   7
    Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 8 of 26 PageID: 500




    Plaintiff specifically challenges the ALJ’s findings regarding her mental impairments at steps

    three and four and asks that the decision of the Commissioner be reversed and remanded with

    directions for the granting of benefits or, alternatively, for further proceedings. Plaintiff’s

    Moving Brief, ECF No. 29. The Commissioner takes the position that his decision should be

    affirmed in its entirety because the ALJ’s decision correctly applied the governing legal

    standards, reflected consideration of the entire record, and was supported by sufficient

    explanation and substantial evidence. Defendant’s Brief Pursuant to Local Civil Rule 9.1, ECF

    No. 32.

IV.       DISCUSSION

          A.      Step Three

          Plaintiff challenges the ALJ’s finding, at step three of the sequential evaluation, that

Plaintiff’s mental impairments do not meet or medically equal a listed impairment, specifically,

Listings 12.03 and 12.04. 4 Plaintiff’s Moving Brief, ECF No. 29, pp. 16–25. At step three, an

ALJ considers whether the combination of the claimant’s medically determinable impairments

meets or equals the severity of one of the impairments in the Listing of Impairments. 20 C.F.R. §

416.920(a)(4)(iii). An impairment meets a listed impairment if it satisfies “‘all of the specified

medical criteria. An impairment that manifests only some of those criteria, no matter how

severely, does not qualify.’” Jones, 364 F.3d at 504 (quoting Sullivan v. Zebley, 493 U.S. 521,

530 (1990)) (emphasis in original). “A claimant cannot qualify for benefits under the

‘equivalence’ step by showing that the overall functional impact of his unlisted impairment or

combination of impairments is as severe as that of a listed impairment.” Sullivan, 493 U.S. at 531



4
 Plaintiff apparently does not challenge the ALJ’s finding that Plaintiff does not meet or
medically equal Listing 12.06. Plaintiff’s Moving Brief, ECF No. 29, pp. 7, 20, 24.
                                                8
 Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 9 of 26 PageID: 501




(emphasis added). “[T]he medical criteria defining the listed impairments [are set] at a higher

level of severity than the statutory standard” because the “listings define impairments that would

prevent an adult, regardless of his age, education, or work experience, from performing any

gainful activity, not just ‘substantial gainful activity.’” Id. at 532 (emphasis in original) (quoting

20 C.F.R. § 416.925(a)). Although an ALJ is not required to use “particular language” when

determining whether a claimant meets a listing, an ALJ’s discussion must provide for

“meaningful review.” Jones, 364 F.3d at 505 (citing Burnett, 220 F.3d at 120). Accordingly, if

the administrative decision, “read as a whole, illustrates that the ALJ considered the appropriate

factors in reaching the conclusion that [the claimant] did not meet the requirements for any

listing,” “[t]his discussion satisfies Burnett’s requirement that there be sufficient explanation to

provide meaningful review of the step three determination.” Id.

       At the time of the ALJ’s decision on November 7, 2016, Listing 12.03 addressed

schizophrenia, paranoia, and other psychotic disorders; Listing 12.04 addressed affective

disorders. 20 C.F.R. Pt. 404, Subpt. P, App. 1, §§ 12.03, 12.04 (2016). In order to meet either of

these Listings, a claimant must satisfy the criteria in these Listings’ paragraph A and either the

paragraph B or paragraph C criteria of these Listings. Id. The paragraph A criteria of Listing

12.03 are met if the claimant has a medically documented persistence, either continuous or

intermittent, of one or more of the following:

       1. Delusions or hallucinations; or

       2. Catatonic or other grossly disorganized behavior; or

       3. Incoherence, loosening of associations, illogical thinking, or poverty of content
       of speech if associated with one of the following:
       a. Blunt affect; or
       b. Flat affect; or
       c. Inappropriate affect;

                                                   9
    Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 10 of 26 PageID: 502




         or

         4. Emotional withdrawal and/or isolation[.]

Id. at § 12.03A. The paragraph A criteria of Listing 12.04 are met if the claimant has a medically

documented persistence, either continuous or intermittent, of one or more of the following:

         1. Depressive syndrome characterized by at least four of the following:
         a. Anhedonia or pervasive loss of interest in almost all activities; or
         b. Appetite disturbance with change in weight; or
         c. Sleep disturbance; or
         d. Psychomotor agitation or retardation; or
         e. Decreased energy; or
         f. Feelings of guilt or worthlessness; or
         g. Difficulty concentrating or thinking; or
         h. Thoughts of suicide; or
         i. Hallucinations, delusions, or paranoid thinking; or

         2. Manic syndrome characterized by at least three of the following:
         a. Hyperactivity; or
         b. Pressure of speech; or
         c. Flight of ideas; or
         d. Inflated self-esteem; or
         e. Decreased need for sleep; or
         f. Easy distractibility; or
         g. Involvement in activities that have a high probability of painful consequences
         which are not recognized; or
         h. Hallucinations, delusions or paranoid thinking;

         or

         3. Bipolar syndrome with a history of episodic periods manifested by the full
         symptomatic picture of both manic and depressive syndromes (and currently
         characterized by either or both syndromes)[.]

Id. at § 12.04A.

         The paragraph B criteria of Listings 12.03 and 12.04 are identical and are met when a

claimant has a marked limitation 5 of two of the following four mental functional areas: activities


5
 A “marked” limitation means that the claimant is seriously limited in her ability to function
independently, appropriately, effectively and on a sustained basis in a specified area. Id. at §
12.00C.
                                                10
    Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 11 of 26 PageID: 503




of daily living; maintaining social functioning; maintaining concentration, persistence, or pace;

or repeated episodes of decompensation, each of extended duration. Id. at §§ 12.03B, 12.04B. 6

                1.      Paragraph A criteria

         In finding that Plaintiff’s mental impairments neither meet nor equal Listings 12.03 or

12.04, the ALJ did not expressly consider the paragraph A criteria, but instead “considered

whether the “paragraph B” criteria” were satisfied. R. 21. Plaintiff contends that the ALJ erred

when he neither considered the paragraph A criteria of the Listings nor considered them in

combination. Plaintiff’s Moving Brief, ECF No. 29, pp. 19, 24. Plaintiff’s argument is not well

taken. As set forth above, a claimant must satisfy the criteria of both paragraphs A and B of

Listings 12.03 and 12.04. 20 C.F.R. Pt. 404, Subpt. P, App. 1, §§ 12.03, 12.04 (2016). Here, the

ALJ fully analyzed whether Plaintiff met the paragraph B criteria. R. 21–22. Once the ALJ

determined that Plaintiff did not satisfy the paragraph B criteria, there was no reason for him to

expressly consider the paragraph A criteria. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, §§ 12.03,

12.04 (2016); Lewis v. Comm’r of Soc. Sec., No. 15CV06275, 2017 WL 6329703, at *8 (D.N.J.

Dec. 11, 2017) (“In reviewing a case, 20 C.F.R. Part.404, Subpart P indicates that a claimant

must prove both Paragraph A and B criteria. The ALJ simply chose to proceed with a full

analysis of Paragraph B, and, upon determining that Paragraph B was not satisfied, chose not to

address Paragraph A as there would be no point given that the criteria for Paragraph B had

already failed.”). Accordingly, the ALJ’s failure to explicitly consider the criteria of paragraph A

of Listings 12.03 and 12.04 does not warrant remand.




6
 Plaintiff does not challenge the ALJ’s finding that she did not meet the paragraph C criteria of
Listings 12.03 and 12.04. See generally Plaintiff’s Moving Brief, ECF No. 29, pp. 16–25.
                                                11
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 12 of 26 PageID: 504




               2.      Paragraph B criteria

       In considering the paragraph B criteria of the listings, the ALJ found that Plaintiff had

only a “moderate” limitation in her activities of daily living and in the area of concentration,

persistence and pace, a “marked” restriction in social functioning, and no episodes of

decompensation of extended duration. R. 21–22. Plaintiff challenges the ALJ’s finding that

Plaintiff had only moderate limitation in the area of concentration, persistence or pace. Plaintiff’s

Moving Brief, ECF No. 29, pp. 20–24. In finding only a moderate limitation in this area, the ALJ

reasoned as follows:

       With regard to concentration, persistence or pace, the claimant has moderate
       difficulties. I agree with DDS determination that her concentration, persistence and
       pace are moderately effected [sic] by her condition. In her function report and
       testimony she indicated that she spends most of her day watching television or
       doing a project, such as drawing, coloring or cooking. In her function report and
       testimony, she related difficulty concentrating, that she needs reminders to take
       medications, that she can no longer keep track of money, that she cannot follow
       written instructions well, and that she can only pay attention for five minutes. She
       also reported difficulty understanding and completing tasks. Nonetheless, her
       ability to take care of her personal needs independently, take care of her pets,
       perform household chores, prepare meals daily (testimony) follow a recipe, count
       change, handle a savings account, draw, color and watch television for extended
       periods shows an ability to think, to concentrate, to pay attention and to remember
       all of which negate a diagnosis of severe disabling symptoms. Thus, I have limited
       her to performing jobs involving no more than understanding, remembering and
       carrying out simple instructions with only occasional changes to essential job
       functions and making simple work-related decisions as this is supported by the
       findings of the State agency assessments at Exhibits 3A.

R. 21; see also 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00C3 (2016) (explaining that

concentration, persistence, or pace refers to “the ability to sustain focused attention and

concentration sufficiently long to permit the timely and appropriate completion of tasks

commonly found in work settings. Limitations in concentration, persistence, or pace are best

observed in work settings, but may also be reflected by limitations in other settings” and that

“major limitations in this area can often be assessed through clinical examination or
                                                 12
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 13 of 26 PageID: 505




psychological testing. Wherever possible, however, a mental status examination or psychological

test data should be supplemented by other available evidence”).

       Plaintiff raises a number of challenges to this finding. Plaintiff’s Moving Brief, ECF No.

29, pp. 20–24. Plaintiff first contends that the ALJ should have found “marked” limitations in

this area because evidence from her treating psychologist, Kate Waldron, Ph.D., A.P.N.,

establishes a marked limitation in this area. Plaintiff’s Moving Brief, ECF No. 29, pp. 20–22.

Plaintiff specifically argues that Dr. Waldron determined that Plaintiff had a marked limitation in

the area of concentration, persistence or pace because Plaintiff could not meet competitive

standards in sustaining an ordinary routine without special supervision, and could not complete a

normal workday without interruptions from psychologically based symptoms, or perform at a

consistent pace or deal with normal work stress. Id. at 22 (citing R. 314–15). However, as

explained in more detail below, the ALJ properly discounted Dr. Waldron’s opinions because

they were internally inconsistent. R. 27.

       Plaintiff also argues that evidence from the consultative examiner, Edward J. Linehan,

Ph.D., supports a finding that she had marked limitations in concentration, persistence or pace.

Plaintiff’s Moving Brief, ECF No. 29, pp. 20–24. This Court disagrees. Dr. Linehan examined

Plaintiff on April 11, 2014, noted, inter alia, that she “was unable to subtract from 100 by 7s or

3s … [or] to count backwards from 20 by 1s,”and opined that Plaintiff

       appears to be functioning on the level of an intellectually disabled person on a brief
       test of cognitive abilities.

       Any impairment in functioning should probably be considered on the basis of
       psychotic disorder, bipolar mood disorder and possible learning disabilities.

       This condition should be expected to continue for the next 12 months.



                                                13
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 14 of 26 PageID: 506




       DIAGNOSTIC IMPRESSION:

       Psychotic disorder; bipolar mood disorder; panic disorder with some agoraphobia;
       learning disorder; asthma; herniated disk by report; inability to leave her apartment
       by herself and to work or socialize because of extreme paranoid feelings.

R. 286. Plaintiff insists that Dr. Linehan’s opinion that Plaintiff appeared “‘to be functioning on

the level of an intellectually disabled person’ on the basis of a psychotic mental disorder with

paranoid features and a bipolar mood disorder affecting her cognition to the point where she was

unable to muster sufficient concentration to count backwards from 20 by single digits (19, 18, 17

etc.),” supports a finding that she has marked limitations in her ability to maintain concentration,

persistence or pace. Plaintiff’s Moving Brief, ECF No. 29, p. 22. However, nowhere in his report

does Dr. Linehan express an opinion regarding Plaintiff’s ability to maintain concentration,

persistence or pace. Based on this record, the Court cannot say that Dr. Linehan’s opinions

compel a finding that Plaintiff had a marked limitation in her ability to maintain concentration,

persistence or pace.

       Plaintiff goes on to criticize the ALJ’s reliance on the opinions of the state agency

reviewing experts, Dr. Flaherty and Dr. Gara, who found that Plaintiff had only moderate

difficulty in maintaining concentration, persistence or pace. Plaintiff’s Moving Brief, ECF No.

29, pp. 23–24; R. 21, 52, 304. However, these state agency experts—who are familiar with

Social Security disability programs, see SSR 96-6p—specifically found that Plaintiff was only

moderately or not significantly limited in her abilities to carry out very short and simple

instructions, to maintain attention and concentration for extended periods, to perform activities

within a schedule, to maintain regular attendance and be punctual within customary tolerances,

to sustain an ordinary routine without special supervision, to work in coordination with or

proximity to others without being distracted by them, to make simple work-related decisions, to

                                                 14
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 15 of 26 PageID: 507




complete a normal workday and workweek without interruptions from psychologically based

symptoms and to perform at a consistent pace without an unreasonable number and length of rest

periods. R. 55–56, 308–09. These opinions provide substantial support for the ALJ’s finding that

Plaintiff had only a moderate limitation in her ability to maintain concentration, persistence or

pace. Id.

       Nevertheless, in attacking the state agency experts’ opinions, Plaintiff first argues that

“all of the evidence from the psychologists who treated or examined plaintiff indicates a near-

total inability to maintain concentration, focus, persistence and pace;” she argues that there exists

“universal agreement from treating and examining sources that plaintiff cannot maintain CPP

[concentration, persistence or pace][.]” Plaintiff’s Moving Brief, ECF No. 29, p. 23. This

argument overstates the evidence. As explained above, Dr. Linehan did not in fact articulate any

deficiencies in Plaintiff’s ability to maintain concentration, persistence or pace, see R. 286.

       Plaintiff also questions the ALJ’s reliance on the state agency experts’ opinions in this

area of functioning in light of the ALJ’s finding of “marked” difficulty in maintaining social

functioning “when those same DDS consultants, on that same page, assigned only ‘mild’

difficulties in maintaining social functioning (Tr.52)?” Plaintiff’s Moving Brief, ECF No. 29, p.

23. To the extent that Plaintiff suggests that, if an ALJ adopts one aspect of the state agency

experts’ opinions, the ALJ must adopt all aspects of their opinions, Plaintiff cites no authority for

that proposition. Id. Moreover, as is discussed in more detail below, substantial evidence

supports the ALJ’s consideration of Plaintiff’s limitations in the area of social functioning.

       Plaintiff also attacks the state agency experts’ opinions, rendered in April 2014 and

March 2015, for having been rendered without the benefit of Dr. Waldron’s May 2016 report.

Plaintiff’s Moving Brief, ECF No. 29, p. 24. However, an ALJ may rely on a state agency

                                                 15
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 16 of 26 PageID: 508




expert’s opinion even when additional medical evidence is later submitted. See Chandler v.

Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2012) (“The Social Security regulations impose

no limit on how much time may pass between a report and the ALJ’s decision in reliance on it.

Only where ‘additional medical evidence is received that in the opinion of the [ALJ] . . . may

change the State agency medical . . . consultant’s finding that the impairment(s) is not equivalent

in severity to any impairment in the Listing,’ is an update to the report required.”) (emphasis in

original) (citations omitted); Wilson v. Astrue, 331 F. App’x 917, 919 (3d Cir. 2009) (“Generally,

an ALJ is required to consider the reports of State agency medical consultants; however, there is

no requirement that an ALJ must always receive an updated report from the State medical

experts whenever new medical evidence is available.”). Here, Plaintiff generally asserts that the

state agency experts were “necessarily ignorant of Dr. Waldron[’s 2016 findings,]” Plaintiff’s

Moving Brief, ECF No. 29, p. 24, but as was previously noted and is discussed in more detail

below, the ALJ properly discounted Dr. Waldron’s opinions as internally inconsistent. R. 27.

Accordingly, the ALJ implicitly found that Dr. Waldron’s report and opinions did not undermine

the state agency experts’ opinions; the ALJ’s reliance on the state agency experts’ opinions was

therefore not improper. See Chandler, 667 F.3d at 361.

       Finally, Plaintiff argues in passing that the state agency experts made their assessments

“in brazen disregard of the conclusions of Dr. Linehan (psychotic, functioning as an

intellectually disabled person, unable to handle benefits if awarded)[.]” Plaintiff’s Moving Brief,

ECF No. 29, p. 24. Plaintiff’s argument is not well taken. Dr. Flaherty, the state agency expert

who conducted the initial review, expressly included Dr. Linehan’s report in her review of the

evidence of record, R. 47, 50–52, and Plaintiff offers no evidence that Dr. Gara, who conducted

the review on reconsideration, overlooked this report, R. 60, 294–311. In addition, as previously

                                                16
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 17 of 26 PageID: 509




discussed, Dr. Linehan did not identify any deficiencies in Plaintiff’s ability to maintain

concentration, persistence or pace. R. 286.

       For all these reasons, the Court concludes that substantial evidence supports the ALJ’s

finding that Plaintiff had only a moderate limitation in her ability to maintain concentration,

persistence, or pace. Cf. Orr v. Comm’r Soc. Sec., 805 F. App’x 85, 89 (3d Cir. 2020)

(“Substantial evidence supports that finding [of moderate difficulties in maintaining

concentration, persistence or pace] because [the claimant] spent time online searching for auto

parts; he read magazines; he watched a lot of politics and history on television; and he got six to

seven hours of sleep a night, despite being awakened by discomfort in his leg.”); Parks v.

Comm’r of Soc. Sec., 401 F. App’x 651, 655 (3d Cir. 2010) (agreeing with the ALJ who found

that the ability to read, watch television, and play video games “required a degree of

concentration, persistence, or pace” and holding “that when all of the testimony is considered

together, substantial evidence supports the ALJ’s finding of moderate limitations in

concentration, persistence, or pace”).

       B.      Mental RFC

       Plaintiff argues that the ALJ erred when crafting Plaintiff’s mental RFC. Plaintiff’s

Moving Brief, ECF No. 29, pp. 25–37. This Court disagrees.

       A claimant’s RFC is the most that the claimant can do despite her limitations. 20 C.F.R. §

416.945(a)(1). It is the ALJ who is charged with determining a claimant’s RFC. 20 C.F.R. §

§416.927(e), 416.946(c); see also Chandler, 667 F.3d at 361 (“The ALJ—not treating or

examining physicians or State agency consultants—must make the ultimate disability and RFC

determinations.”) (citations omitted). When determining a claimant’s RFC, an ALJ has a duty to

consider all the evidence. Plummer, 186 F.3d at 429. However, the ALJ need include only

                                                 17
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 18 of 26 PageID: 510




“credibly established” limitations. Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005); see

also Zirnsak v. Colvin, 777 F.3d 607, 615 (3d Cir. 2014) (stating that the ALJ has discretion to

include “a limitation [that] is supported by medical evidence, but is opposed by other evidence in

the record” but “[t]his discretion is not unfettered—the ALJ cannot reject evidence of a

limitation for an unsupported reason” and stating that “the ALJ also has the discretion to include

a limitation that is not supported by any medical evidence if the ALJ finds the impairment

otherwise credible”).

       Here, the ALJ determined that Plaintiff had the RFC to perform a limited range of

sedentary work:

       After careful consideration of the entire record, I find that the claimant has the
       residual functional capacity to perform sedentary work as defined in 20 CFR
       416.967(a) except she must be able to sit for 1-5 minutes at the workstation after
       30 minutes of standing or walking. She can frequently reach overhead and in all
       directions with left, nondominant arm. The claimant can frequently climb ramps
       and stairs; can occasionally climb ladders, ropes and scaffolds; and can frequently
       stoop, kneel, crouch and crawl. She can have occasional exposure to wetness,
       fumes, odors, dust, pulmonary irritants, extreme cold and extreme heat. The
       claimant is able to understand, remember and carry out simple instructions with
       only occasional changes to essential job functions; and is able to make simple work-
       related decisions. She can occasionally interact with supervisors and coworkers, but
       cannot work on team or in tandem with coworkers; and can never interact with the
       public.

R. 22. The ALJ went on to explain the mental limitations included in the RFC as follows:

       In giv[ing] consideration to the claimant’s maximum residual functional capacity
       and identifying the claimant’s mental impairment-related limitations in specific
       work-related terms with appropriate rationale and specific reference to evidence of
       record in support of the assessed limitations, I conclude that the evidence fails to
       support the claimant’s assertions of total disability. The residual functional capacity
       outlined above accounts for the claimant’s testimony that is consistent with the
       medical evidence of record, regarding vocational limitations that her condition
       would place on her. Although the claimant suffers some limitation due to her
       impairments, and as a result, her capacity to perform work is affected, I find that
       the claimant retains the residual functional capacity to perform the basic mental
       demands of work related activity, with additional limitations as noted above.
       Specifically, the residual functional capacity outlined above, accounts for the
                                                 18
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 19 of 26 PageID: 511




       claimant’s reports that she has issues with social functioning that affect her ability
       to interact independently, appropriately, effectively and on a[] sustained basis with
       other individual[s] and difficulties with concentration that affect her ability to
       concentrate[e] and remember. These are a result of her paranoia, depression and
       anxiety and the residual functional capacity outlined above provides for these
       limitations.

R. 22–23. In making this RFC determination, the ALJ detailed record evidence, including, inter

alia, evidence that Plaintiff experienced feelings of paranoia and hallucinations; that she attends

therapy twice a week; that she is prescribed psychotic medications; and that treatment records

from 2015 and 2016 reveal that her condition improved with treatment and medication, that she

did not require any psychiatric hospitalizations, and that other than occasional bouts of

depression, her mood was neutral, her appearance was unremarkable, her insight was partially

intact, her judgment was intact, her thought processes were goal directed, she was oriented times

three, her speech was normal, her recent and remote memory was intact, and her overall

condition was “stable;” and that she is able to leave her apartment and socialize, although with

limitations. R. 22–27. The ALJ also specifically considered Plaintiff’s testimony that she lives

with her husband and accompanies him to the grocery store, the laundromat, and the pharmacy;

that she accompanies her husband on visits to her mother and her mother-in-law; that she cares

for her dog and cat and prepares meals for herself and her husband; that she follows recipes but

asks for her husband’s help when she needs assistance; and that, during the day, she watches

television and works on projects such as drawing, coloring, or looking up recipes. R. 342, 349–

53, 356 –57. The ALJ also expressly noted that, although Plaintiff testified that she does not

leave the house alone, R. 349, she also testified that she walks her dog by herself, R. 351. R. 24.

Plaintiff also testified that she visits family members regularly, either in person or by telephone.

R. 350, 356–57. This record unquestionably contains substantial evidence to support the ALJ’s


                                                 19
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 20 of 26 PageID: 512




mental RFC determination. See Zirnsak, 777 F.3d at 615; Rutherford, 399 F.3d at 554; Plummer,

186 F.3d at 429.

       Plaintiff argues that the ALJ’s RFC finding that Plaintiff can “occasionally interact with

supervisors and coworkers,” R. 22, is inconsistent with the ALJ’s finding, at step three of the

sequential evaluation, that Plaintiff has “marked” difficulties in social functioning, R. 21.

Plaintiff’s Moving Brief, ECF No. 29, pp. 28–37 (citing SSR 83-10 for the proposition that

“occasionally” means occurring from very little up to one-third of the time). Plaintiff’s argument

is not well taken.

       As a preliminary matter, Plaintiff cites no authority for the proposition that a finding of

marked limitation in the area of social functioning necessarily means that a claimant is entirely

unable to function in that area. See Plaintiff’s Moving Brief, ECF No. 29, pp. 28–37; see also

Wanamaker v. Berryhill, No. 18-58, 2019 WL 1207510, at *2 (W.D. Pa. Mar. 14, 2019) (“While

not unanimously so, courts have repeatedly indicated that a limitation to occasional social

interactions is not necessarily inconsistent with even marked limitations in social functioning.”)

(collecting cases). Moreover, as the Commissioner points out, Defendant’s Brief Pursuant to

Local Civil Rule 9.1, ECF No. 32, pp. 17–18, “no incantations are required at steps four and five

simply because a particular finding has been made at steps two and three. Those portions of the

disability analysis serve distinct purposes and may be expressed in different ways.” See also

Hess v. Comm’r Soc. Sec., 931 F.3d 198, 209 (3d Cir. 2019). “In short, the findings at steps two

and three will not necessarily translate to the language used at steps four and five.” Id. Instead,

the step two and three “findings need only be ‘adequately conveyed’ in the ALJ’s statement of

the limitation, not recited verbatim.” Id. at 210 (citing Ramirez v. Barnhart, 372 F.3d 546, 552

n.2, 554 (3d Cir. 2004)). Here, as previously discussed, the ALJ adequately conveyed in his RFC

                                                 20
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 21 of 26 PageID: 513




findings Plaintiff’s difficulties in social functioning as were identified at step three. R. 21–27.

Substantial evidence supports this determination. See Zirnsak, 777 F.3d at 615; Rutherford, 399

F.3d at 554.

       C.      Evaluation of Treating and Examining Psychologists

       Plaintiff also challenges the ALJ’s evaluation of the opinions of Dr. Waldron, Plaintiff’s

treating psychologist, and Dr. Linehan, the consultative examining psychologist. Plaintiff’s

Moving Brief, ECF No. 29, pp. 32–37. “‘A cardinal principle guiding disability eligibility

determinations is that the ALJ accord treating physicians’ reports great weight, especially when

their opinions reflect expert judgment based on a continuing observation of the patient’s

condition over a prolonged period of time.’” Nazario v. Comm’r Soc. Sec., 794 F. App’x 204,

209 (3d Cir. 2019) (quoting Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)); see also

Brownawell v. Comm’r of Soc. Sec., 554 F.3d 352, 355 (3d Cir. 2008) (stating that an ALJ

should give treating physicians’ opinions “great weight”) (citations omitted); Fargnoli, 247 F.3d

at 43 (stating that a treating physician’s opinions “are entitled to substantial and at times even

controlling weight”) (citations omitted). However, “[a] treating source’s opinion is not entitled to

controlling weight if it is ‘inconsistent with the other substantial evidence in [the] case record.’”

Hubert v. Comm’r Soc. Sec., 746 F. App’x 151, 153 (3d Cir. 2018) (quoting 20 C.F.R. §

404.1527(c)(2)); see also Brunson v. Comm’r of Soc. Sec., 704 F. App’x 56, 59–60 (3d Cir.

2017) (“[A]n ALJ may reject the opinion of a treating physician when it is unsupported and

inconsistent with the other evidence in the record.”). “In choosing to reject the treating

physician’s assessment, an ALJ may not make speculative inferences from medical reports and

may reject a treating physician’s opinion outright only on the basis of contradictory medical

evidence and not due to his or her own credibility judgments, speculation or lay opinion.”

                                                  21
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 22 of 26 PageID: 514




Morales, 225 F.3d at 317 (internal quotation marks and citations omitted). The ALJ must

consider the following factors when deciding what weight to accord the opinion of a treating

provider: (1) the length of the treatment relationship and frequency of examination; (2) the nature

and extent of the treatment relationship; (3) the supportability of the opinion; (4) the consistency

of the opinion with the record as a whole; (5) the treating source’s specialization; and (6) any

other relevant factors. 20 C.F.R. § 416.927(c)(1)–(6); see also SSR 96-2p. Accordingly, “the

ALJ still may choose whom to credit but ‘cannot reject evidence for no reason or the wrong

reason.’” Sutherland v. Comm’r Soc. Sec., 785 F. App’x 921, 928 (3d Cir. 2019) (quoting

Morales, 225 F.3d at 317); see also Nazario, 794 F. App’x at 209–10 (“We have also held that

although the government ‘may properly accept some parts of the medical evidence and reject

other parts,’ the government must ‘provide some explanation for a rejection of probative

evidence which would suggest a contrary disposition.’”) (quoting Adorno v. Shalala, 40 F.3d 43,

48 (3d Cir. 1994)); Morales, 225 F.3d at 317 (“Where . . . the opinion of a treating physician

conflicts with that of a non-treating, non-examining physician, the ALJ may choose whom to

credit[.]”); Cotter, 642 F.2d at 706–07 (“Since it is apparent that the ALJ cannot reject evidence

for no reason or for the wrong reason, . . . an explanation from the ALJ of the reason why

probative evidence has been rejected is required so that a reviewing court can determine whether

the reasons for rejection were improper.”) (internal citation omitted). Finally, “‘[t]he law is clear

. . . that the opinion of a treating physician does not bind the ALJ on the issue of functional

capacity[.]’” Chandler, 667 F. 3d at 361 (quoting Brown v. Astrue, 649 F.3d 193, 197 n. 2 (3d

Cir. 2011)).

       Here, the ALJ considered Dr. Waldron’s opinions, but did not assign them controlling

weight, reasoning as follows:

                                                 22
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 23 of 26 PageID: 515




     On May 9, 2016, Dr. Waldron reported that the claimant was noted to have the
     following signs and symptoms; fluctuating anhedonia, history of suicidal ideation,
     feelings of guilt and worthlessness, impairment in impulse control, mood
     disturbance, difficulty thinking or concentrating, psychomotor agitation,
     apprehensive expectation, paranoid thinking, history of substance dependence,
     emotional withdrawal or isolation, history of intense and unstable interpersonal
     relationships, visual and auditory hallucinations, motor tension, emotional []ability,
     pressure of speech, automatic hyperactive or hyperactivity, sleep disturbances and
     history of involvement in activities that have a high probability of painful
     consequences which are not recognized. Dr. Waldron reported the claimant has
     mild restrictions in activities of daily living, marked difficulties in maintaining
     social functioning and marked difficulty in maintaining concentration, persistence
     and pace. Dr. Waldron further noted that claimant is:

            1. unlimited in her ability to understand, remember and carry-out short and
               simple instructions and adhere to basic standards of neatness and
               cleanliness;

            2. limited but satisfactory in remembering work-like procedures,
               maintaining attention for two hour segments, making simple work-
               related decisions, asking simple questions or requesting assistance,
               interacting appropriately with the general public and maintaining social
               appropriate behavior;

            3. seriously limited in understanding, remembering and carrying out
               detailed instructions, setting realistic goals, dealing with stress of
               semiskilled and unskilled work, working in coordination with or
               proximity to others without being unduly distracted, accepting
               instructions or responding appropriately to criticism from supervisors,
               getting along with coworkers or peers, responding appropriately to
               changes in routine work setting, traveling to unfamiliar places and using
               public transportation; and

            4. unable to meet competitive standards with regard to maintaining regular
               attendance, sustaining an ordinary routine without special supervision,
               completing a normal workday/workweek without interruptions, and
               performing at a consistent pace without an unreasonable number or
               length of rest periods.

     Dr. Waldron further noted that claimant would be absent from work more than four
     days per month but can manage benefits in her own best interest. This opinion was
     rendered by the claimant’s treating psychologist. However, I find this opinion is
     internally inconsistent in that Dr. Waldron reports that the claimant is capable of
     maintaining attention for two hour segments, asking simple questions or requesting
     assistance, interacting appropriately with general public and maintaining socially
     appropriate behavior, but has serious limitations in accepting instructions or
                                              23
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 24 of 26 PageID: 516




       responding appropriately to criticism from supervisors, getting along with
       coworkers or peers, and responding appropriately to changes in routine work setting
       (Exhibit 12F). Nor is this opinion consistent with regard to claimant’s satisfactory
       ability to remember work-like procedures, maintain attention for two-hour
       segments, and make simple work-related decisions, and Dr. Waldron’s conclusion
       that the claimant has marked limitations in concentration, persistence and pace.
       Accordingly, this opinion is considered but not given controlling weight.

R. 26–27. The Court finds no error in the ALJ’s analysis in this regard. Although Plaintiff insists

otherwise, the Court also agrees with the ALJ that Dr. Waldron’s opinions are internally

inconsistent. Indeed, it is difficult to reconcile Dr. Waldron’s characterization as “limited but

satisfactory” Plaintiff’s ability to engage in and follow work-like procedures, including “asking

simple questions or requesting assistance,” with her characterization as “seriously limited”

Plaintiff’s ability to “accept[] instructions or respond[] appropriately to criticism from

supervisors.” Moreover, Dr. Waldron’s opinions are inconsistent with Plaintiff’s testimony that

she lives with her husband, she prepares meals and follows recipes, she is able to ask her

husband for help when needed, she accompanies her husband to the store and pharmacy, she

attends therapy every week, and she regularly visits with extended family. R. 21, 23, 342, 349–

53, 356–57. For these reasons, the Court concludes that substantial evidence supports the ALJ’s

evaluation of Dr. Waldron’s opinions. See Wimberly v. Barnhart, 128 F. App’x 861, 863 (3d Cir.

2005) (holding that the ALJ did not err by refusing to assign controlling weight to a treating

physician’s opinion that “was itself internally inconsistent”). Accordingly, remand on this basis

is not warranted. See Johnson v. Comm’r of Soc. Sec., 497 F. App’x 199, 201 (3d Cir. 2012)

(“[W]e will uphold the ALJ’s decision even if there is contrary evidence that would justify the

opposite conclusion, as long as the ‘substantial evidence’ standard is satisfied.”).

       Plaintiff’s challenge to the ALJ’s evaluation of Dr. Linehan’s opinions is also unavailing.

Plaintiff’s Moving Brief, ECF No. 29, pp. 32, 37. According to Plaintiff, the ALJ assigned only

                                                 24
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 25 of 26 PageID: 517




partial weight to Dr. Linehan’s opinions because a single treatment note, from August 2014,

reported that Plaintiff’s mood was stable which, Plaintiff contends, the ALJ improperly equated

with improvement. Id. This argument misses the mark. The ALJ accorded only partial weight to

Dr. Linehan’s opinions because his findings and opinions were inconsistent with Plaintiff’s own

testimony:

       On April 1, 2014, Dr. Linehan found claimant had an inability to leave her
       apartment by herself and to work or socialize due to paranoid feelings and that any
       funds awarded should be handled by a representative payee (Exhibit 6F). This
       opinion was rendered by an examining psychologist with program knowledge. This
       opinion is given partial weight and is incorporated, in part, into the claimant’s
       residual functional capacity. However, as noted above, the claimant, in fact, does
       leave her apartment and socialize, albeit with limitations. Therefore, the claimant’s
       residual functional capacity limits her to minimal contact with others in the work
       setting due to marked limitations in socialization but does not preclude all social
       interaction.

R. 26. The Court finds that the ALJ properly discounted Dr. Linehan’s opinions to the

extent that they were inconsistent with other record evidence. See 20 C.F.R. §§

416.927(c)(4) (“Generally, the more consistent a medical opinion is with the record as a

whole, the more weight we will give to that medical opinion.”); cf. Samah v. Comm’r of

Soc. Sec., No. CV 17-08592, 2018 WL 6178862, at *6 (D.N.J. Nov. 27, 2018) (finding

that substantial evidence supported the ALJ’s decision to discount a treating physician’s

opinion where, inter alia, the “opinion was not consistent with the Plaintiff’s own

testimony”).

       In short, the Court concludes that the ALJ’s findings regarding Plaintiff’s mental RFC are

consistent with the record evidence and enjoy substantial support in the record.

V.     CONCLUSION

       For these reasons, the Court AFFIRMS the Commissioner’s decision.



                                                25
Case 2:18-cv-03359-NMK Document 34 Filed 01/28/21 Page 26 of 26 PageID: 518




       The Court will issue a separate Order issuing final judgment pursuant to Sentence 4 of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.



Date: January 28, 2021                              s/Norah McCann King
                                                  NORAH McCANN KING
                                            UNITED STATES MAGISTRATE JUDGE




                                              26
